DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on July 18, 2022.
Claims 1-34 are pending. Claims 1-22, 31, and 33 are canceled. Claims 23 and 24 are currently amended.  Claims 23-30, 32, and 34 are pending and examined on their merit herein.
 Claim Interpretation
Claim 23 recites the step of “inoculating the Cannabis explant with a heterologous nucleic acid”. Regarding this step, the Specification at various instances recites, for example:
[0008] In some embodiments, the explant preparation method additionally comprise the step
of transforming the explant with a heterologous nucleic acid of interest. In some embodiments,
the explant is transformed using Agrobacterium mediated transformation or particle
bombardment.
And 
[0011] In a forth aspect, provided herein is a method of transforming Cannabis with a
heterologous nucleic acid, the method comprising the steps of rehydrating a dry Cannabis seed
in a hydration medium, excising meristematic tissue from the rehydrated Cannabis seed to form
a Cannabis explant, incubating the Cannabis explant in a pretreatment medium, inoculating the
Cannabis explant with Agrobacterium spp. comprising the heterologous nucleic acid, ……
Moreover, in the working examples provided in the Specification, Cannabis explants were incubated with Agrobacterium spp. comprising heterologous nucleic acids. 
Furthermore, dependent claim 25 recites bacterially-mediated transformation.
Therefore, the recited step of “inoculating the Cannabis explant with a heterologous nucleic acid” in claim 23 is interpreted to encompass the limitation in which Cannabis explants are incubated with bacterial carrier, e.g., Agrobacterium spp. comprising heterologous nucleic acids.
Response to Amendment
The rejection of claims 23-28 and 30 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sirkowski (Pre-Grant publication US 20120311744 A1, Publication-Date: December 6, 2012) is withdrawn in view of amendment to the claims. However, the elements of the rejection, and the teachings of relevant prior art in Sirkowski are still maintained in other rejections, see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30, 32, and 34 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rejected as being indefinite for the recitation of the step “harvesting an explant comprising node, internode, leaf, bud or petiole tissue to form a Cannabis explant”. It is unclear whether the two instances of “explant” are referring to the same entity, or different material. For example, one interpretation of the step is harvesting (e.g. cutting off from a plant) the parts such as leaf and bud, therefore obtaining (or “forming” as recited in the claim) a explant. Under this interpretation, the action words “harvesting” and “form” are referring to the same action, and the two “explant” are the exact same matter, i.e., the “harvested” plant parts. However, on the other hand, the step could be interpreted as referring to serial actions; the first being harvesting the explant, and the second being letting the explant to grow, develop, or alter in any way, to “form”—become—something different, i.e., “a Cannabis explant”. Under this interpretation, the step comprises two actions that may be separated in time, and the two instances of “explant” may refer to entities that are distinct in undefined manner (such as development and/or dedifferentiation, etc). Therefore, the claim invites at least two conflicting interpretations of different and undefined scopes. Thus, the claim is indefinite.
Dependent claims are included in this rejection for their failure to correct the above deficiency of the base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Applicant’s amendment to the claims filed on July 18, 2022 has necessitated this new ground of rejection. Specifically, the amended claims 23. This amendment reciting explant comprising node, internode, leaf, bud or petiole tissue requires a new analysis to appropriately address the introduced claim limitations. Accordingly, this new ground of rejection is being presented below.
Claims 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sirkowski (US 20120311744 A1) , in view of Ślusarkiewicz-Jarzina (Acta Biol. Crac. Ser. Bot 47 (2005): 145-151.)
Claim 23 is drawn to a method of transforming a Cannabis plant, the method comprising: growing a sanitized and imbibed Cannabis seed on a non-selective culture medium suitable for supporting the growth and survival of the Cannabis seed; harvesting an explant comprising node, internode, leaf, bud or petiole tissue to form a Cannabis explant; inoculating the Cannabis explant with a heterologous nucleic acid; co-culturing the Cannabis explant in a co-culture medium for between about 1 day and about 6 days, culturing the Cannabis explant on a selection medium to select for transformed Cannabis explants.  
As discussed above, the limitation “harvesting an explant comprising node, internode, leaf, bud or petiole tissue to form a Cannabis explant” raises issue under indefiniteness. For the purpose of examination, this limitation hereinafter is interpreted as “harvesting an explant, wherein the explant comprises node, internode, leaf, bud or petiole tissue”.
Regarding claim 23, Sirkowski taught a method for Cannabis transformation (see Example 2), the method comprising the steps of: surface sterilizing Cannabis seeds in a 20% bleach Solution for 5 minutes (sanitized and imbibed); germinating the seeds on MS basal medium (growing), collecting the seedlings and harvesting hypocotyl sections (forming explants);
Incubating the hypocotyl sections with an Agrobacterium containing engineered Ti-plasmids with the genetic markers and fluorescent expression protein(s) of interest (i.e. inoculating the Cannabis explant with a heterologous nucleic acid); for 3 days (i.e. co-culturing the Cannabis explant in a co-culture medium for between 1 to 6 days);
And culturing the Cannabis explant on a selection medium to select for transformed Cannabis explants. (Example 2, paragraphs 166-173, for example).
Claim 24 recites a hypocotyl explant, which is taught in Sirkowski (cited above).
Claim 25-26 are drawn to the method of claim 23, wherein the Cannabis explant is inoculated using bacterially-mediated transformation. As cited above, Sirkowski taught agrobacterium- mediated transformation.
Claims 27-28 recite a step of force treating the Cannabis explant prior to or following inoculation, wherein the force treatment is selected from the group consisting of sonication, vortexing, centrifugation, heat-shock, increased pressure, vacuum infiltration, and addition of chemicals. As cited above, Sirkowski taught that following inoculating with Agrobacterium the addition of a chemical (400 mg L-1 timintin).
Claim 30 states that the Cannabis seed is a Cannabis sativa seed. Sirkowski taught Cannabis sativa seed ([0160]).
In summary, Sirkowski taught all limitations of the claims except the explant tissue: Sirkowski does not teach explants being node, internode, leaf, bud or petiole tissue.
Ślusarkiewicz-Jarzina taught harvesting explant tissues from seedlings of five cultivars of Cannabis sativa L., wherein the explants are young leaves, petioles, internodes and axillary buds (the paragraph bridging pp. 145-146); and success formation of callus was obtained from all types of explant of the five cultivars (p. 147, left column); and plantlets were regenerated from each of the explant tissue types from all cultivars (Tables 3-6, and Fig.5). Ślusarkiewicz-Jarzina  encouraged the modifications of the disclosed media for the development of a more efficient plant regeneration system that can be used for production of transgenic Cannabis plants (p. 150).
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have adapted the tissue culture and transformation method of Sirkowski with the leaf, petiole, internode and bud explants of Ślusarkiewicz-Jarzina, and arrived at the instantly claimed invention. The PHOSITA would have been motivated to do so given the teachings of Sirkowski and Ślusarkiewicz-Jarzina regarding tissue culture and genetic transformation of Cannabis plants. The PHOSITA would have had reasonable expectation of success given the teachings and success of Sirkowski and Ślusarkiewicz-Jarzina, especially with various explant types from various cultivars as demonstrated by Ślusarkiewicz-Jarzina.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sirkowski (US 20120311744 A1), in view of Ślusarkiewicz-Jarzina (Acta Biol. Crac. Ser. Bot 47 (2005): 145-151) as applied to claim 23 as discussed above, and further in view of Boudko (US 20180258439 A1, Pub . Date : Sep . 13 , 2018)
Claim 23 and the teachings of Sirkowski in view of Ślusarkiewicz-Jarzina are summarized supra.
Claim 29 is drawn to the method of claim 23, wherein the heterologous nucleic acid modulates the expression or activity of an endogenous Cannabis gene selected from the group consisting of tetrahydrocannabinolic acid synthase (THCA synthase), cannabidiolic acid synthase (CBDA synthase), 0-methyltransferase (CsOMT21), lipid transfer protein 2 (LTP2), prenyltransferase 3 (CsPT3), and prenyltransferase 1 (CsPT1).
Claim 34 is drawn to the method of claim 23, wherein the heterologous nucleic acid encodes a guide RNA that targets THCA synthase gene, or CBDA synthase gene.
Sirkowski and Ślusarkiewicz-Jarzina did not teach the heterologous nucleic acid modulates the expression or activity of an endogenous Cannabis gene selected from the group consisting of tetrahydrocannabinolic acid synthase (THCA synthase), cannabidiolic acid synthase (CBDA synthase), 0-methyltransferase (CsOMT21), lipid transfer protein 2 (LTP2), prenyltransferase 3 (CsPT3), and prenyltransferase 1 (CsPT1).
Boudko taught cannabis plants having modified expression of THCA synthase and methods of modifying the expression of THCA synthase (Abstract, and Examples), wherein the Cannabis plant tissue culture is transformed with various methods including biolistic transformation and Agrobacterium – mediated transformation (Example 7); Boudko also teaches down regulating ([0091-0092]) or enhancing ([0093]) the expressing of CBDA synthase and/or CBDA production, and the mRNAs encoding CBDA synthase (SEQ ID NO: 41, for example).
Boudko further taught ([0198]) that silencing approach using CRISPR RNA ( crRNA) by CRISPR/Cas system, may also be used to make down regulated or knockout of THCA synthase mutants. 
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have combined the tissue culture and transformation method of Sirkowski and Ślusarkiewicz-Jarzina with the gene modulation method of Boudko and arrived at the instantly claimed methods of making genetically modified Cannabis plant having modified expression of cannabinoid synthesis genes (such as THCA synthase and/or CBDA synthase), using heterologous constructs including RNAi and/or CRISPR gRNA. The PHOSITA would have been motivated to do so given the teachings of Boudko regarding improving Cannabis plants by altering the content of cannabinoids and Sirkowski combined with Ślusarkiewicz-Jarzina regarding tissue culture and transformation of Cannabis plants. The PHOSITA would have had reasonable expectation of success given the teachings and success of both Boudko and Sirkowski in view of Ślusarkiewicz-Jarzina.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Claim 32 rejected under 35 U.S.C. 103 as being unpatentable over Sirkowski (US 20120311744 A1) in view of Ślusarkiewicz-Jarzina (Acta Biol. Crac. Ser. Bot 47 (2005): 145-151) as applied to claim 23 as discussed above, in view of Tian, N., et al., (International journal of molecular sciences 19.6 (2018): 1733.) and Andre, C. et al., (Frontiers in plant science 7 (2016): 19.). 
Claim 23 and the teachings of Sirkowski and Ślusarkiewicz-Jarzina regarding claim 23 are discussed supra.
Claim 32 is drawn to the method of claim 23, wherein the heterologous nucleic acid encodes a polypeptide at least 90% identical to SEQ ID NO:28.
Sirkowski and Ślusarkiewicz-Jarzina did not teach the heterologous nucleic acid encoding a polypeptide at least 90% identical to SEQ ID NO:28.
Tian taught a polypeptide which is a Lipid Transfer Protein of Brassica napus (BraLTP2), overexpression of the heterologous nucleic acid encoding BraLTP2 in B. napus results in increased trichome density and altered concentration of secondary metabolites (Sections 3.3 and 3.4, for example).
Andre teaches that, Cannabis trichomes are the site for producing cannabinoids and other secondary metabolites, such as terpenes; and that engineering strategies aiming at either boosting the secondary metabolism, or increasing the density of trichomes in Cannabis (paragraph spanning pages 8-9). 
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have utilized the BraLTP2 gene—or its functional equivalent—in modulating plant trichome density and/or secondary metabolite production as taught by Tian in the genetic transformation method of Sirkowski and Ślusarkiewicz-Jarzina and arrived at the instantly claimed methods of making genetically modified Cannabis plant having modified trichome density and/or secondary metabolite production. The PHOSITA would have been motivated to do so given the teachings of Andre regarding improving Cannabis plants by engineering strategies aiming at either boosting the secondary metabolism, or increasing the density of trichomes in Cannabis and Tian regarding increased trichome density and altered concentration of secondary metabolites resulted from overexpression of the heterologous nucleic acid encoding BraLTP2 (SEQ ID NO: 28). The PHOSITA would have had reasonable expectation of success given the teachings and success of both Tian and Sirkowski/Ślusarkiewicz-Jarzina.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Response to Applicant’s Remarks:
Applicant argued that Sirkowski is limited to the use of a hypocotyl explant, and that the explants used by the inventors (i.e., explants comprising node, internode, leaf, bud, or petiole tissue) comprise more mature plant tissues as compared to hypocotyl explants; and that Boudko, Tian, and Andre all fail to teach the use of explants comprising node, internode, leaf, bud, or petiole tissue. Thus, these references fail to overcome the shortcomings of Sirkowski. On these grounds, Applicant traversed the rejections above.
These arguments have been fully considered but not deemed persuasive.
As discussed above, Ślusarkiewicz-Jarzina demonstrated that young leaves, petioles, internodes and axillary buds from various Cannabis cultivars are successfully cultured, to form callus (de-differentiation) and to develop into plantlets (differentiation). As such, it would have been obvious for a PHOSITA to combine the teachings of Ślusarkiewicz-Jarzina with the genetic transformation methods of Sirkowski, among others, and would have been encouraged to do so. 
At least for these reasons, the rejections are maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663